

SECOND AMENDMENT TO LICENSE AGREEMENT
 
THIS SECOND AMENDMENT TO LICENSE AGREEMENT (this “Second Amendment”) is made as
of the 15th day of November, 2011, by and between Artann Laboratories, Inc.
(“Artann”), a New Jersey corporation and ProUroCare Medical Inc. (“ProUroCare”),
a Nevada corporation.


RECITALS


A.           Artann and ProUroCare entered into a License Agreement (“License
Agreement”) on July 25, 2008 relating to a Prostate Mechanical Imaging System
(the “PMI System”).


B.           Artann and ProUroCare also entered into a Development and
Commercialization Agreement (the “Development Agreement”) on July 25, 2008,
relating to such PMI System.


C.           The Parties have concurrently entered into the Development
Agreement and License Agreement with the understanding and agreement that both
Agreements and their Amendments are to be complied with simultaneously.


D.           The parties have put forward their best efforts and have performed
their obligations in full compliance to date with the License Agreement.


E.           On May 2, 2011, FDA outlined its position in the “Draft Guidance
for Industry and FDA Staff – Processing/Reprocessing Medical Devices in Health
Care Settings: Validation Methods and Labeling,” which significantly expanded
its prior requirements for the cleaning and disinfection validation clearance of
medical systems.


F.           The parties now wish to amend the License Agreement as provided
herein.


Now, therefore, in consideration of the covenants and agreements set forth
herein and for valuable consideration, receipt of which is hereby acknowledged,
the parties mutually agree as follows:


AGREEMENT


ARTICLE I
DEFINITIONS


1.1           The definition of “FDA Approval” set forth in Section 1.1 of the
License Agreement is hereby amended and restated in its entirety to read as
follows:


“'FDA Approval’ means the first approval by the FDA of a 510(k)/de novo
application on a Generation V PMI system irrespective of whether that PMI System
has a single use or reusable probe.”
 
 
 

--------------------------------------------------------------------------------

 
 
The remaining terms used in this Second Amendment have the meanings ascribed
thereto in the License Agreement and all prior Amendments thereto.
 
ARTICLE II
AMENDMENTS


2.1           Section 2.5 of the License Agreement is hereby amended and
restated in its entirety to read as follows:


“2.5  Generation V PMI Systems.  As of the date of this Second Amendment Artann
is in possession of four (4) fully functional Generation V PMI Systems in its
possession, and ProUroCare has possession of a fifth such system PMI
System.  Upon FDA Approval and ProUroCare’s payment to Artann of the first Two
Hundred Fifty Thousand Dollar ($250,000.00) installment of the Seven Hundred
Fifty Thousand Dollars ($750,000.00) specified in Section 3.3(c) of the
Development Agreement, as amended, Artann will allow ProUroCare to have
possession of a total of four (4) of the PMI Systems for use in: 1) the conduct
of FDA approved clinical trials; 2) Scientific Advisory Board training; 3)
investor presentations; and 4) contract manufacturer’s assessment.  The costs of
the transfer and shipment of the systems will be the responsibility of
ProUroCare, and Artann shall use best efforts to assist in the shipment of the
PMI Systems to locations when and as designated by ProUroCare.  Ownership of all
five (5) PMI Generation V PMI Systems shall transfer from Artann to ProUroCare,
subject to the inventory and accountability requirements as specified by the
Department of Health and Human Services, immediately upon ProUroCare’s payment
to Artann of the final installment of the Seven Hundred Fifty Thousand Dollars
($750,000.00) specified in Section 3.3(c) of the Development Agreement, as
amended.”


2.2           Section 3.3 of the License Agreement is hereby amended and
restated in its entirety to read as follows:


“3.3  Minimum Royalties.  ProUroCare agrees that the minimum annual royalty
payable under Section 3.2 shall be equal to Fifty Thousand Dollars ($50,000.00)
per year for each of the first two (2) years after FDA Approval and One Hundred
Thousand Dollars ($100,000.00) per year for each year thereafter until
termination or expiration of this Agreement.  Each such minimum royalty payment
shall be made within thirty (30) days following the period for which such annual
royalty payment is due.  The minimum annual royalty payments are nonrefundable
but fully creditable against any royalty due and payable for that year pursuant
to Section 3.2.”
  
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS THEREOF, the parties, intending to be legally bound, have caused this
Amendment to be executed by their duly authorized officers, as of the effective
date of this Amendment.
 
PROUROCARE MEDICAL, INC.
ARTANN LABORATORIES, INC.
 
By:
/s/Richard C. Carlson
 
 
By:
/s/Noune Sarvazyan
 
Richard Carlson
   
Noune Sarvazyan
 
Title:  Chief Executive Officer
Title:  Chief Executive Officer

 
3

--------------------------------------------------------------------------------

 
 